DETAILED ACTION
Claims 1-12 are considered in this office action. Claims 2, 5, and 8 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Regards to Claim 1: In Line 4 , Delete “that is to be anticipated”
In regards to Claim 9, (Currently Amended) A battery management system for operating a traction battery in a motor vehicle, comprising: 
a control unit, configured to control the charging of the traction battery with a fast- charging device in a charging operating state, 
a state of charge regulator, configured to predetermine a quantity of energy to be recharged at the fast-charging device, 6Application No.: 15/979,753 Attorney Docket No.: 07780313US Response to Office Action of October 23, 2020 
a simulation computing unit configured to determine a heating of the traction battery that is to be anticipated depending on a charging capacity, which, taking into consideration a predeterminable maximum charging time, can be determined from the quantity of energy that is to be recharged, 
is also configured to determine a starting temperature (            
                
                    
                        T
                    
                    
                        S
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging in such a way that, after the charging operation has been carried out at the fast-charging device, a battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) of the traction battery does not exceed an upper limit (            
                
                    
                        T
                    
                    
                        h
                        i
                    
                
            
        ) for the battery operating temperature, a temperature sensor is configured to record             
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) in a driving operating state of the motor vehicle, 
a battery cooling apparatus, configured to lower the battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) to the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging during the driving operating state in the case that the recorded battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) is higher than the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging; 
wherein the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging is compared to a lower limit (            
                
                    
                        T
                    
                    
                        l
                        o
                    
                
            
        ) of the battery operating temperature, and the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging is limited to the lower limit (            
                
                    
                        T
                    
                    
                        l
                        o
                    
                
            
        ) of the battery operating temperature when the comparison reveals a lower starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging than the lower limit (            
                
                    
                        T
                    
                    
                        l
                        o
                    
                
            
        ) of the battery operating temperature.

In regards to Claim 10,  A motor vehicle having a battery management system for operating a traction battery in the motor vehicle, comprising: 
a control unit, configured to control the charging of the traction battery with a fast- charging device in a charging operating state, 
a state of charge regulator, configured to predetermine a quantity of energy to be recharged at the fast-charging device, 6Application No.: 15/979,753 Attorney Docket No.: 07780313US Response to Office Action of October 23, 2020 
a simulation computing unit configured to determine a heating of the traction battery that is to be anticipated depending on a charging capacity, which, taking into consideration a predeterminable maximum charging time, can be determined from the quantity of energy that is to be recharged, 
wherein the simulation computing unit is also configured to determine a starting temperature (            
                
                    
                        T
                    
                    
                        S
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging in such a way that, after the charging operation has been carried out at the fast-charging device, a battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) of the traction battery does not exceed an upper limit (            
                
                    
                        T
                    
                    
                        h
                        i
                    
                
            
        ) for the battery operating temperature, a temperature sensor is configured to record the battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) in a driving operating state of the motor vehicle, 
a battery cooling apparatus, configured to lower the battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) to the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging during the driving operating state in the case that the recorded battery operating temperature (            
                
                    
                        T
                    
                    
                        b
                        a
                        t
                        t
                    
                
            
        ) is higher than the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging; 
wherein the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging is compared to a lower limit (            
                
                    
                        T
                    
                    
                        l
                        o
                    
                
            
        ) of the battery operating temperature, and the starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging is limited to the lower limit (            
                
                    
                        T
                    
                    
                        l
                        o
                    
                
            
        ) of the battery operating temperature when the comparison reveals a lower starting temperature (            
                
                    
                        T
                    
                    
                        s
                        t
                        a
                        r
                        t
                    
                
            
        ) for the battery charging than the lower limit (            
                
                    
                        T
                    
                    
                        l
                        o
                    
                
            
        ) of the battery operating temperature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDHESH K JHA/Primary Examiner, Art Unit 3668